DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment to claims filed 7-8-21 is acknowledged. Currently, claims 1-6 are pending. Claims 1 and 6 are currently amended.
Claim Objections
Claim 4 is objected to because of the following informalities:  “any claim 1” should read “claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamon et al. (US 5,224,171).
Regarding claim 1, Kamon et al. discloses a method for producing a product 5 with an information portion 4, in which a laser light is applied to a part of a surface of a plastic product so as to generate a foam portion exhaling a color different from a color of the plastic product, thereby forming the information portion that contains the color of the plastic product and the color of the foam portion, the method comprising the steps of:
Forming a recess 6 at a pre-foam portion that is to become the foam portion; and
Applying the laser light to the pre-foam portion in such a way that the foam portion does not protrude from a rim of the recess (abstract, fig. 3, claims 1-2, 5-7, col. 3, line 15-22 and col. 4, line 5-9). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon et al. as applied to claim  above, and further in view of Hannan et al. (2004/0137201).
Regarding claim 2, Kamon et al. does not teach wherein, in the recess-forming step, the recess is formed by applying a recess-forming laser light to the pre-foam portion of the plastic product. However, 
Regarding claim 3, Kamon et al. as modified by Hannan et al. teaches wherein, the same type of laser is used for both the laser light and the recess-forming laser light (see abstract, para 7, 27, 29, 38 of Hannan et al.). Kamon et al. as modified does not teach an output of the recess-forming laser light is higher than an output of the laser light. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the output of the laser light for grooving and foaming in order to heat the surface to higher than the melting point of the resin to cause foaming (see col. 2, line 6-15). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon et al. applied to claim 1 above, and further in view of Widmer et al. (US 6,766,878).
Regarding claim 4, Kamon et al. does not teach wherein the information portion is a one-dimensional or two-dimensional code. However, Widmer et al. teaches a method of forming a pattern of embossment or indentations using laser. The pattern represents an individualized identification code of the part or the device (abstract, fig. 28, 30 and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamon et al. with the identification code as taught by Widmer et al. since Widmeer et al. teaches that the identification code facilitates machine recognition of the markings 110 (see fig. 30 and col. 15, line 44-67).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon et al. as applied to claim 1 above, and further in view of Tsuzuki et al. (English abstract of JP2016-061596).

Regarding claim 6, Kamon et al. as modified by Tsuzuki et al. teaches a method for producing a sensor 10 that includes:
A sensor body and
A connector which connects the sensor body and an external device 30 and has a plastic cover (see abstract, fig. 1-2 and 6 of Tsuzuki et al.), wherein the method for producing the connector according to claim 5 is used to form the information portion 16 on a surface of the cover. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.H.L/Examiner, Art Unit 1742     

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742